       Case 3:20-cr-01490-JLS Document 24 Filed 12/02/20 PageID.49 Page 1 of 1




 1
 2
 3                         UNITED STATES DISTRICT COURT
 4                      SOUTHERN DISTRICT OF CALIFORNIA
 5   UNITED STATES OF AMERICA                     Case No. 20-CR-1490 JLS
 6                Plaintiff,
                                                  ORDER CONTINUING MOTION
 7          v.                                    HEARING/TRIAL SETTING AND
                                                  EXCLUDING TIME UNDER
 8   MARYCHUY FLORES,                             SPEEDY TRIAL ACT
 9               Defendant.                       The Honorable Janis L. Sammartino
10
11         Pursuant to joint motion and good cause appearing, the Court continues the
12 upcoming motion hearing/trial setting from December 4, 2020 to January 15, 2021, at 1:30
13 p.m., and orders time excluded from the date of this order through January 15, 2021, under
14 the Speedy Trial Act. In light of the ongoing judicial emergency identified in Orders of the
15 Chief Judge Numbers, including Orders 18, 24, 27, 30, 31(a), 33, 36, and 40, and for the
16 reasons provided in the motion, the Court finds that the ends of justice served by granting
17 a continuance outweigh the best interest of the public and the defendant in a speedy trial.
18 See 18 U.S.C. § 3161(h)(7)(A).
19         SO ORDERED.
20 Dated: December 2, 2020
21
22
23
24
25
26
27
28


30
